Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 1/25/2021 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8088225 by Goodman et al.


a holding member configured to hold the substrate (see e.g. Figure 9);  
a deposition member configured to apply the at least one material to the substrate from at least one direction (column 1, lines 35-55);  
and a heater (14) located at a distance from the substrate and being configured to apply heat to the substrate from the side of the first surface and from the side of the second surface of the substrate.  See Figure 1 and accompanying text.    
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
 Claim 2:  Goodman discloses the heater is configured to apply heat of a first temperature to the first surface and a second temperature to the second surface of the substrate (the heaters are at a temperature and therefore will read on this claims as having the capability to heat to a first and second temperature). 
 	Claim 3:  The heater of Goodman can reasonably be a three-dimensional heater. 
 	Claim 4:  Goodman discloses a first and second heating unit which includes a first unit a first distance to the first surface of the substrate and the second heating unit is located at a second distance to the second surface of the substrate. 

	Claim 6:  Goodman discloses heat lamps which are reasonably considered resistive heater as claimed and are configured to provide a profiled heat distribution because all heat distribution has a profile to the substrate (column 1, lines 38-42).
	Claims 7-8:  Goodman discloses the holding member is positioned at a surface of the substrate, including the edge region (see e.g. Figure 9).
Claim 9:  Goodman discloses gas from the same direction as heat applied (See Figure 9) and therefore is capable of functioning as claimed.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4836138 by Robinson et al.
Claim 1:  Robinson discloses a systems for gas phase deposition of at least one material to a substrate having a first and a second surface opposite to the first surface, wherein the system comprises: 
a holding member configured to hold the substrate (see e.g. Figure 2);  
a deposition member configured to apply the at least one material to the substrate from at least one direction (column 1, lines 10-13);  

It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
 Claim 2:  Robinson discloses the heater is configured to apply heat of a first temperature to the first surface and a second temperature to the second surface of the substrate (the heaters are at a temperature and therefore will read on this claims as having the capability to heat to a first and second temperature). 
 	Claim 3:  The heater of Robinson can reasonably be a three-dimensional heater. 
 	Claim 4:  Robinson discloses a first and second heating unit which includes a first unit a first distance to the first surface of the substrate and the second heating unit is located at a second distance to the second surface of the substrate (Figure 1) 
	Claim 5:  Robinson discloses the heating units are asymmetrical with respect to the first and second surface (Figure 1, arrangement of heater unit above and below substrate is not symmetrical).
	Claim 6:  Robinson discloses tungsten filament heat lamps which are reasonably considered resistive heater as claimed and are configured to provide a profiled heat distribution because all heat distribution has a profile to the substrate (column 6, lines 64-66).

Claim 9:  Robinson discloses deposition member and heater are located in accordance with each other so that gas from the same direction as heat applied (See Figure 2-3, heat applied in various direction, see arrows in figures and gas is flowed such that it is applied to the substrate in various directions, i.e. nature of gas is to fill the space) and therefore is capable of functioning as claimed.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718